Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on November 26, 2008 1933Act No. 1940 Act No.811-22255 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. (Check appropriate box or boxes) EGA Emerging Global Shares Trust (Exact Name of Registrant as Specified in Charter) 171 East Ridgewood Avenue, Ridgewood, NJ 07450 (Address of Principal Executive Offices) (Zip Code) 201-214-5559 (Registrant's Telephone Number, including Area Code) Robert C. Holderith, EGA Emerging Global Shares Trust 171 East Ridgewood Avenue Ridgewood, NJ 07450 (Name and Address of Agent for Service of Process) With Copies to: Michael D. Mabry, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Approximate Date of Proposed Public Offering: As soon as practical after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) of Rule 485 on (date) pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Registrant hereby amends this Registration Statement on such dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to such Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Subject to Completion Preliminary Prospectus dated November 26, 2008 EGA Emerging Global Shares Trust Cusip NYSE Emerging Global Shares Dow Jones Emerging Markets Titans Composite Index Fund [ ] [ ] Emerging Global Shares Dow Jones Emerging Markets Basic Materials Titans Index Fund [ ] [ ] Emerging Global Shares Dow Jones Emerging Markets Basic Resources Titans Index Fund [ ] [ ] Emerging Global Shares Dow Jones Emerging Markets Consumer Goods Titans Index Fund [ ] [ ] Emerging Global Shares Dow Jones Emerging Markets Consumer Services Titans Index Fund [ ] [ ] Emerging Global Shares Dow Jones Emerging Markets Oil and Gas Titans Index Fund [ ] [ ] Emerging Global Shares Dow Jones Emerging Markets Financials Titans Index Fund [ ] [ ] Emerging Global Shares Dow Jones Emerging Markets Health Care Titans Index Fund [ ] [ ] Emerging Global Shares Dow Jones Emerging Markets Industrials Titans Index Fund [ ] [ ] Emerging Global Shares Dow Jones Emerging Markets Technology Titans Index Fund [ ] [ ] Emerging Global Shares Dow Jones Emerging Markets Telecommunications Titans Index Fund [ ] [ ] Emerging Global Shares Dow Jones Emerging Markets Utilities Titans Index Fund [ ] [ ] Prospectus [ ], 2008 EGA Emerging Global Shares Trust (the Trust) is a registered investment company organized as a Delaware statutory trust that consists of separate exchange-traded funds (each a Fund and collectively, the Funds). Emerging Global Advisors, LLC (EGA or the Adviser) serves as the investment adviser to each Fund. The shares of each Fund (Shares) are listed on the NYSE Arca, Inc. (the Exchange). Shares trade on the Exchange at market prices that may differ from the indicative intraday value (IIV) of the Shares disseminated by the Exchange and may be above, below or equal to the Funds end of day net asset value (NAV). Each fund has its own CUSIP number and exchange trading symbol. Each Fund issues and redeems Shares on a continuous basis at NAV in large, specified numbers of Shares called Creation Units. Creation Units are issued and redeemed principally in-kind for securities included in the relevant underlying index and an amount of cash. Except when aggregated in Creation Units, Shares are not redeemable securities of the Funds. Retail investors, therefore, generally will not be able to purchase or redeem Shares directly from or with a Fund. Rather, most retail investors will purchase or sell Shares in the secondary market with the assistance of a broker. Thus, some of the information contained in this prospectus  such as information about purchasing and redeeming Shares from or with a Fund and all references to the Transaction Fee imposed on purchases and redemptions  is not relevant to retail investors. You should consider a Funds investment objectives, risks, charges and expenses carefully before investing. Please read the Prospectus carefully before investing. THE U.S. SECURITIES AND EXCHANGE COMMISSION (SEC) HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Not FDIC Insured. May lose value. No bank guarantee. Table of Contents Investment Objective 1 Principal Investment Strategies 1 Principal Risk Factors 6 Performance 10 Fees and Expenses 11 Additional Securities, Instruments and Strategies 12 Special Risks of Exchange-Traded Funds 13 Precautionary Notes 14 Information About the Index Licensor 14 Creation and Redemption of Creation Units 15 Dividends, Distributions and Taxes 18 Other Information 20 Management of the Trust 21 The Dow Jones Emerging Markets Titans Indices 21 Portfolio Holdings Information 23 Other Service Providers 23 i INVESTMENT OBJECTIVE Each Fund is non-diversified and seeks investment results that correspond (before fees and expenses) generally to the price and yield performance of the Funds corresponding benchmark index (each an Underlying Index and collectively, the Underlying Indices). Each Funds investment objective may be changed without shareholder approval (although a Fund will provide advance notice to shareholders at least 60 days before any such change takes effect). There can be no guarantee that a Fund will achieve its investment objective. PRINCIPAL INVESTMENT STRATEGIES Each Fund seeks to achieve its investment objective of total return by attempting to replicate the portfolio of its Underlying Index. Each Underlying Index is constructed using a rules-driven methodology to create a modified market capitalization weighted index comprised of U.S. and foreign exchange traded companies whose businesses stand to benefit significantly from the strong industrial and consumption growth occurring in middle income nations around the globe (Emerging Markets). The Underlying Indices seek to capture the aggregate potential of publicly traded firms in the basic resources industry and in each of the 10 industrial sectors, as defined by the Industry Classification Benchmark (ICB) system developed by Dow Jones Indexes, across the developing world. Most traditional securities indices and index funds typically utilize a straight market capitalization weighted methodology that determines the proportion, or weighting, of each constituent security based on each securitys market capitalization (that is, its stock price multiplied by the number of outstanding shares). This means that the securities of companies with larger market capitalizations will generally be more heavily weighted in the index and the smallest companies in the index will frequently have minimal exposure. Further, in national market portfolios, the very largest firms generally absorb most of the allocation in a country index. In Emerging Markets, an unmodified market capitalization allocation may result in large stakes in giant former state-owned companies that may or may not be at the top of the market value table as a result of business prowess. Moreover, many Emerging Markets countries are dominated by a relatively small number of companies. They simply have not had the time to allow for competitive markets to develop with many large, publicly traded names such as those associated with the developed world. EGA believes that to truly have a robust and diversified Emerging Markets portfolio that is conducive to providing optimal risk-return performance characteristics, the modified market capitalization weighted approach used by Dow Jones Indexes to create the Underlying Indices is superior to a pure market capitalization approach. This modified capitalization approach considers a more comprehensive set of economic forces within various nations rather than just company size, seeks to diversify correlation effects that result from trade links between countries and examines invest-able developing countries without making a distinction for frontier markets. From time to time, a Fund will purchase or sell certain of its portfolio securities to reflect changes to the constituent securities of its Underlying Index. The Funds will also rebalance their portfolio securities promptly following the annual rebalancing of each Underlying Index. The Funds do not seek temporary defensive positions when equity markets decline or appear to be overvalued. Each Funds intention is to replicate the constituent securities of the corresponding Underlying Index as closely as possible using American Depositary Receipts (ADRs), Global Depositary Receipts (GDRs) or ordinary local shares. However, the Funds may, in EGAs discretion, remain invested in securities that were deleted from the Funds Underlying Index until EGA next rebalances the Fund. In certain circumstances, when it may not be possible or practicable to fully implement a replication strategy, a Fund may utilize a representative sampling strategy whereby the Fund would hold a significant number of the component securities of its Underlying Index, but may not track that index with the same degree of accuracy as would an investment vehicle replicating the entire index. Emerging Global Shares Dow Jones Emerging Markets Titans Composite Index Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of total return by investing in the constituent securities of the Dow Jones Emerging Markets Titans Composite Index. The Dow Jones Emerging Markets Titans Composite Index is a stock market index comprised of a representative sample of 300 Emerging Markets companies that Dow Jones Indexes deems to be leading companies in each of the 10 industrial sectors, as defined by the ICB, across the developing world. Under normal circumstances, the Fund will invest at least 80% of its net assets in companies included in the Dow Jones Emerging Markets Titans Composite Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. Principal Risks: Correlation Risk, Stock Market Risk, Market Trading Risks, Liquidity Risk, Lack of Market Liquidity for Fund Shares, Shares of the Funds May Trade at Prices other than NAV, Non-Correlation Risk, Non-Diversification Risk, Foreign Currency Risk, Emerging Markets Risk, Foreign Investment Risk, Market Price Variance Risk, Small- and Mid-Cap Company Investment Risk, and Portfolio Turnover Risk. Emerging Global Shares Dow Jones Emerging Markets Basic Materials Titans Index Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of total return by investing in the constituent securities of the Dow Jones Emerging Markets Basic Materials Titans Index. The Dow Jones Emerging Markets Basic Materials Titans Index is a stock market index comprised of 30 leading Emerging Markets companies that Dow Jones Indexes deems to be part of the Basic Materials sector of the global economy. Under normal circumstances, the Fund will invest at least 80% of its net assets in Basic Materials companies included in the Dow Jones Emerging Markets Basic Materials Titans Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Basic Materials companies as companies that are included in the Dow Jones Emerging Markets Basic Materials Titans Index at the time of purchase and generally includes companies whose businesses involve: chemicals; forestry and paper; industrial metals; and mining. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. Principal Risks: Correlation Risk, Stock Market Risk, Market Trading Risks, Liquidity Risk, Lack of Market Liquidity for Fund Shares, Shares of the Funds May Trade at Prices other than NAV, Non-Correlation Risk, Non-Diversification Risk, Foreign Currency Risk, Emerging Markets Risk, Foreign Investment Risk, Market Price Variance Risk, Small- and Mid-Cap Company Investment Risk, Portfolio Turnover Risk, Concentration Risk and Basic Materials Risk. Emerging Global Shares Dow Jones Emerging Markets Basic Resources Titans Index Fund Exchange Trading Symbol: [ ]Cusip Number:[ ] The Fund seeks to achieve its investment objective of total return by investing in the constituent securities of the Dow Jones Emerging Markets Basic Resources Titans Index. The Dow Jones Emerging Markets Basic Resources Titans Index is a stock market index comprised of 30 leading Emerging Markets companies that Dow Jones Indexes deems to be in the Basic Resources industry. Under normal circumstances, the Fund will invest at least 80% of its net assets in Basic Resources companies included in the Dow Jones Emerging Markets Basic Resources Titans Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Basic Resources companies as companies that are included in the Dow Jones Emerging Markets Basic Resources Titans Index at the time of purchase and generally includes companies involved in the extraction and basic processing of basic resources other than oil and gas, such as coal, metal ore (including the production of basic aluminum, iron and steel products), precious metals and gemstones. It also may include companies involved in the forestry and paper industry. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. Principal Risks: Correlation Risk, Stock Market Risk, Market Trading Risks, Liquidity Risk, Lack of Market Liquidity for Fund Shares, Shares of the Funds May Trade at Prices other than NAV, Non-Correlation Risk, Non-Diversification Risk, Foreign Currency Risk, Emerging Markets Risk, Foreign Investment Risk, Market Price Variance Risk, Small- and Mid-Cap Company Investment Risk, Portfolio Turnover Risk, Concentration Risk and Basic Resources Risk. Emerging Global Shares Dow Jones Emerging Markets Consumer Goods Titans Index Fund Exchange Trading Symbol: [ ]Cusip Number:[ ] The Fund seeks to achieve its investment objective of total return by investing in the constituent securities of the Dow Jones Emerging Markets Consumer Goods Titans Index. The Dow Jones Emerging Markets Consumer Goods Titans Index is a stock market index comprised of 30 leading Emerging Markets companies that Dow Jones Indexes deems to be part of the Consumer Goods sector of the global economy. Under normal circumstances, the Fund will invest at least 80% of its net assets in Consumer Goods companies included in the Dow Jones Emerging Markets Consumer Goods Titans Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Consumer Goods companies as companies that are included in the Dow Jones Emerging Markets Consumer Goods Titans Index at the time of purchase and generally includes companies whose businesses involve: automobiles and 2 parts; beverages; food production; household goods; leisure goods; personal goods; and tobacco. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. Principal Risks: Correlation Risk, Stock Market Risk, Market Trading Risks, Liquidity Risk, Lack of Market Liquidity for Fund Shares, Shares of the Funds May Trade at Prices other than NAV, Non-Correlation Risk, Non-Diversification Risk, Foreign Currency Risk, Emerging Markets Risk, Foreign Investment Risk, Market Price Variance Risk, Small- and Mid-Cap Company Investment Risk, Portfolio Turnover Risk, Concentration Risk and Consumer Goods Risk. Emerging Global Shares Dow Jones Emerging Markets Consumer Services Titans Index Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of total return by investing in the constituent securities of the Dow Jones Emerging Markets Consumer Services Titans Index. The Dow Jones Emerging Markets Consumer Services Titans Index is a stock market index comprised of 30 leading Emerging Markets companies that Dow Jones Indexes deems to be part of the Consumer Services sector of the global economy. Under normal circumstances, the Fund will invest at least 80% of its net assets in Consumer Services companies included in the Dow Jones Emerging Markets Consumer Services Titans Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Consumer Services companies as companies that are included in the Dow Jones Emerging Markets Consumer Services Titans Index at the time of purchase and generally includes companies whose businesses involve: food and drug retail; general retail; media; and travel and leisure. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. Principal Risks: Correlation Risk, Stock Market Risk, Market Trading Risks, Liquidity Risk, Lack of Market Liquidity for Fund Shares, Shares of the Funds May Trade at Prices other than NAV, Non-Correlation Risk, Non-Diversification Risk, Foreign Currency Risk, Emerging Markets Risk, Foreign Investment Risk, Market Price Variance Risk, Small- and Mid-Cap Company Investment Risk, Portfolio Turnover Risk, Concentration Risk and Consumer Services Risk. Emerging Global Shares Dow Jones Emerging Markets Oil and Gas Titans Index Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of total return by investing in the constituent securities of the Dow Jones Emerging Markets Oil and Gas Titans Index. The Dow Jones Emerging Markets Oil and Gas Titans Index is a stock market index comprised of 30 leading Emerging Markets companies that Dow Jones Indexes deems to be part of the Oil and Gas sector of the global economy. Under normal circumstances, the Fund will invest at least 80% of its net assets in Oil and Gas companies included in the Dow Jones Emerging Markets Oil and Gas Titans Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Oil and Gas companies as companies that are included in the Dow Jones Emerging Markets Oil and Gas Titans Index at the time of purchase and generally includes companies whose businesses involve: oil and gas production; oil equipment, services and distribution; and alternative energy. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. Principal Risks: Correlation Risk, Stock Market Risk, Market Trading Risks, Liquidity Risk, Lack of Market Liquidity for Fund Shares, Shares of the Funds May Trade at Prices other than NAV, Non-Correlation Risk, Non-Diversification Risk, Foreign Currency Risk, Emerging Markets Risk, Foreign Investment Risk, Market Price Variance Risk, Small- and Mid-Cap Company Investment Risk, Portfolio Turnover Risk, Concentration Risk and Oil and Gas Risk. 3 Emerging Global Shares Dow Jones Emerging Markets Financials Titans Index Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of total return by investing in the constituent securities of the Dow Jones Emerging Markets Financials Titans Index. The Dow Jones Emerging Markets Financials Titans Index is a stock market index comprised of 30 leading Emerging Markets companies that Dow Jones Indexes deems to be part of the Financials sector of the global economy. Under normal circumstances, the Fund will invest at least 80% of its net assets in Financials companies included in the Dow Jones Emerging Markets Financials Titans Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Financials companies as companies that are included in the Dow Jones Emerging Markets Financials Titans Index at the time of purchase and generally includes companies whose businesses involve: banking; insurance; real estate; and financial services. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. Principal Risks: Correlation Risk, Stock Market Risk, Market Trading Risks, Liquidity Risk, Lack of Market Liquidity for Fund Shares, Shares of the Funds May Trade at Prices other than NAV, Non-Correlation Risk, Non-Diversification Risk, Foreign Currency Risk, Emerging Markets Risk, Foreign Investment Risk, Market Price Variance Risk, Small- and Mid-Cap Company Investment Risk, Portfolio Turnover Risk, Concentration Risk and Financials Risk. Emerging Global Shares Dow Jones Emerging Markets Health Care Titans Index Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of total return by investing in the constituent securities of the Dow Jones Emerging Markets Health Care Titans Index. The Dow Jones Emerging Markets Health Care Titans Index is a stock market index comprised of 30 leading Emerging Markets companies that Dow Jones Indexes deems to be part of the Health Care sector of the global economy. Under normal circumstances, the Fund will invest at least 80% of its net assets in Health Care companies included in the Dow Jones Emerging Markets Health Care Titans Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Health Care companies as companies that are included in the Dow Jones Emerging Markets Health Care Titans Index at the time of purchase and generally includes companies whose businesses involve: health care equipment and services; pharmaceuticals; and biotechnology. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. Principal Risks: Correlation Risk, Stock Market Risk, Market Trading Risks, Liquidity Risk, Lack of Market Liquidity for Fund Shares, Shares of the Funds May Trade at Prices other than NAV, Non-Correlation Risk, Non-Diversification Risk, Foreign Currency Risk, Emerging Markets Risk, Foreign Investment Risk, Market Price Variance Risk, Small- and Mid-Cap Company Investment Risk, Portfolio Turnover Risk, Concentration Risk and Health Care Risk. Emerging Global Shares Dow Jones Emerging Markets Industrials Titans Index Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of total return by investing in the constituent securities of the Dow Jones Emerging Markets Industrials Titans Index. The Dow Jones Emerging Markets Industrials Titans Index is a stock market index comprised of 30 leading Emerging Markets companies that Dow Jones Indexes deems to be part of the Industrials sector of the global economy. Under normal circumstances, the Fund will invest at least 80% of its net assets in Industrials companies included in the Dow Jones Emerging Markets Industrials Titans Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Industrials companies as companies that are included in the Dow Jones Emerging Markets Industrials Titans Index at the time of purchase 4 and generally includes companies whose businesses involve: construction and materials; aerospace and defense; general industry; electronic and electrical equipment; industrial engineering; industrial transportation; and support services. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. Principal Risks: Correlation Risk, Stock Market Risk, Market Trading Risks, Liquidity Risk, Lack of Market Liquidity for Fund Shares, Shares of the Funds May Trade at Prices other than NAV, Non-Correlation Risk, Non-Diversification Risk, Foreign Currency Risk, Emerging Markets Risk, Foreign Investment Risk, Market Price Variance Risk, Small- and Mid-Cap Company Investment Risk, Portfolio Turnover Risk, Concentration Risk and Industrials Risk. Emerging Global Shares Dow Jones Emerging Markets Technology Titans Index Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of total return by investing in the constituent securities of the Dow Jones Emerging Markets Technology Titans Index. The Dow Jones Emerging Markets Technology Titans Index is a stock market index comprised of 30 leading Emerging Markets companies that Dow Jones Indexes deems to be part of the Technology sector of the global economy. Under normal circumstances, the Fund will invest at least 80% of its net assets in Technology companies included in the Dow Jones Emerging Markets Technology Titans Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Technology companies as companies that are included in the Dow Jones Emerging Markets Technology Titans Index at the time of purchase and generally includes companies whose businesses involve: software and computer services; and technology hardware and equipment. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. Principal Risks: Correlation Risk, Stock Market Risk, Market Trading Risks, Liquidity Risk, Lack of Market Liquidity for Fund Shares, Shares of the Funds May Trade at Prices other than NAV, Non-Correlation Risk, Non-Diversification Risk, Foreign Currency Risk, Emerging Markets Risk, Foreign Investment Risk, Market Price Variance Risk, Small- and Mid-Cap Company Investment Risk, Portfolio Turnover Risk, Concentration Risk and Technology Risk. Emerging Global Shares Dow Jones Emerging Markets Telecommunications Titans Index Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of total return by investing in the constituent securities of the Dow Jones Emerging Markets Telecommunications Titans Index. The Dow Jones Emerging Markets Telecommunications Titans Index is a stock market index comprised of 30 leading Emerging Markets companies that Dow Jones Indexes deems to be part of the Telecommunications sector of the global economy. Under normal circumstances, the Fund will invest at least 80% of its net assets in Telecommunications companies included in the Dow Jones Emerging Markets Telecommunications Titans Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Telecommunications companies as companies that are included in the Dow Jones Emerging Markets Telecommunications Titans Index at the time of purchase and generally includes companies whose businesses involve fixed-line and mobile telecommunications. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. Principal Risks: Correlation Risk, Stock Market Risk, Market Trading Risks, Liquidity Risk, Lack of Market Liquidity for Fund Shares, Shares of the Funds May Trade at Prices other than NAV, Non-Correlation Risk, Non-Diversification Risk, Foreign Currency Risk, Emerging Markets Risk, Foreign Investment Risk, Market Price Variance Risk, Small- and Mid-Cap Company Investment Risk, Portfolio Turnover Risk, Concentration Risk and Telecommunications Risk. 5 Emerging Global Shares Dow Jones Emerging Markets Utilities Titans Index Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of total return by investing in the constituent securities of the Dow Jones Emerging Markets Utilities Titans Index. The Dow Jones Emerging Markets Utilities Titans Index is a stock market index comprised of 30 leading Emerging Markets companies that Dow Jones Indexes deems to be part of the Utilities sector of the global economy. Under normal circumstances, the Fund will invest at least 80% of its net assets in Utilities companies included in the Dow Jones Emerging Markets Utilities Titans Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Utilities companies as companies that are included in the Dow Jones Emerging Markets Utilities Titans Index at the time of purchase and generally includes companies whose businesses involve provision of: electricity; gas; water; or in several services (multi-utilities). The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. Principal Risks: Correlation Risk, Stock Market Risk, Market Trading Risks, Liquidity Risk, Lack of Market Liquidity for Fund Shares, Shares of the Funds May Trade at Prices other than NAV, Non-Correlation Risk, Non-Diversification Risk, Foreign Currency Risk, Emerging Markets Risk, Foreign Investment Risk, Market Price Variance Risk, Small- and Mid-Cap Company Investment Risk, Portfolio Turnover Risk, Concentration Risk and Utilities Risk. PRINCIPAL RISK FACTORS Like all investments, investing in the Funds entails risks, including the risk that you may lose part or all of the money you invest. Many factors affect the value of an investment in a Fund. A Funds NAV will change daily based on variations in market conditions, interest rates and other economic, political or financial developments. A Funds response to these developments will depend upon the types of securities in which the Fund invests, the Funds level of investment in particular issuers and other factors, including the financial condition, industry, economic sector and location of such issuers. The factors most likely to have a significant impact on a Funds portfolio are called principal risks. The principal risks for each Fund are noted in each Fund description and described below. Some risks apply to all Funds, while others are specific to the investment strategies of certain Funds, as indicated below. The Statement of Additional Information (SAI) contains additional information about the Funds, their investment strategies and related risks. Each Fund may be subject to risks in addition to those identified as principal risks. Stock Market Risk ( all Funds ) Stock market risk is the risk that broad movements in financial markets will adversely affect the price of a Funds investments, regardless of how well the companies in which the Fund invests perform. The market as a whole may not favor the types of investments a Fund makes. There is also a risk that the price of one or more of the securities or other instruments in a Funds portfolio will fall. Many factors can adversely affect a securitys performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Trading Risks ( all Funds ) There can be no assurance that an active trading market for Fund Shares will develop or be maintained. Although it is expected that the Shares of the Funds will be listed for trading on the Exchange, it is possible that an active trading market may not be maintained. This principal risk applies only to investors who will buy and sell Shares of the Funds in secondary market transactions on the Exchange through brokers and does not apply to investors such as market makers, large investors and institutions who purchase and sell Creation Units directly from and to a Fund. Liquidity Risk ( all Funds ) In certain circumstances, such as the disruption of the orderly markets for the securities or financial instruments in which a Fund invests, a Fund might not be able to dispose of certain holdings quickly or at prices that represent true market value in the judgment of EGA. This may prevent a Fund from limiting losses, realizing gains or from achieving a high correlation or inverse correlation with its Underlying Index. In addition, investments in certain foreign securities may be less liquid and more volatile than many U.S. securities. As a result, a Fund may at times be unable to sell foreign securities at favorable prices. A previously established liquid foreign securities market may become illiquid due to economic or political conditions. 6 Lack of Market Liquidity for Fund Shares ( all Funds ) Trading of Shares of a Fund on the Exchange or another national securities exchange may be halted if exchange officials deem such action appropriate, if a Fund is delisted, or if the activation of marketwide circuit breakers halts stock trading generally. If a Funds Shares are delisted, the Fund may seek to list its Shares on another market, merge with another ETF or traditional mutual fund, or redeem its Shares at NAV. Management believes that, under normal market conditions, large market price discounts or premiums to NAV will not be sustained because of arbitrage opportunities. This principal risk applies only to investors who will buy and sell Shares of the Funds in secondary market transactions on the Exchange through brokers and does not apply to investors such as market makers, large investors and institutions who purchase and sell Creation Units directly from and to a Fund. Shares of the Funds May Trade at Prices Other Than NAV ( all Funds ) It is expected that the Shares of each Fund will be listed for trading on the Exchange and will be bought and sold in the secondary market at market prices. Although it is expected that the market price of the Shares of each Fund will approximate the respective Funds NAV, there may be times when the market price and the NAV vary significantly. Thus, you may pay more than NAV when you buy Shares of a Fund in the secondary market, and you may receive less than NAV when you sell those Shares in the secondary market. The market price of Fund Shares during the trading day, like the price of any exchange-traded security, includes a bid/ask spread charged by the exchange specialist, market makers or other participants that trade the Fund Shares. In times of severe market disruption, the bid/ask spread can increase significantly. At those times, Fund Shares are most likely to trade at a discount to NAV, and the discount is likely to be greatest when the price of Shares is falling fastest, which is when you may most want to sell your Shares. Management believes that, under normal market conditions, large market price discounts or premiums to NAV will not be sustained because of arbitrage opportunities. Non-Correlation Risk ( all Funds ) A Funds return may not match the return of its Underlying Index for a number of reasons. For example, each Fund incurs a number of operating expenses not applicable to its Underlying Index, and incurs costs in buying and selling securities, especially when rebalancing the Funds securities holdings to reflect changes in the composition of its Underlying Index. A Fund may not be fully invested at times, in which case holding cash balances may prevent it from replicating its Underlying Index. If a Fund utilizes a representative sampling approach, its return may not correlate as well with the return on its Underlying Index, as would be the case if it purchased all of the securities in the Underlying Index with the same weightings as the Underlying Index. Non-Diversification Risk ( all Funds ) Each Fund is non-diversified and, as a result, may have greater volatility than other diversified funds. Because a non-diversified fund may invest a larger percentage of its assets in securities of a single company than diversified funds, the performance of that company can have a substantial impact on a Funds Share price. Each Fund intends to maintain the required level of diversification so as to qualify as a regulated investment company for purposes of the Internal Revenue Code of 1986, as amended (the Internal Revenue Code), in order to avoid liability for federal income tax to the extent that its earnings are distributed to shareholders. Compliance with diversification requirements of the Internal Revenue Code could limit the investment flexibility of a Fund. Foreign Currency Risk ( all Funds ) Investments denominated in foreign currencies are exposed to risk factors in addition to investments denominated in U.S. dollars. The value of an investment denominated in a foreign currency could change significantly as foreign currencies strengthen or weaken relative to the U.S. dollar. Generally, when the U.S. dollar gains in value against a foreign currency, an investment traded in that foreign currency loses value because that currency is worth fewer U.S. dollars. Risks related to foreign currencies also include those related to economic or political developments, market inefficiencies or a higher risk that essential investment information may be incomplete, unavailable or inaccurate. A U.S. dollar investment in Depositary Receipts or Ordinary Shares of foreign issuers traded on U.S. exchanges are subject to foreign currency risk. Foreign Investment Risk ( all Funds ) Foreign securities and financial instruments correlated to such securities may be more volatile than their U.S. counterparts for a variety of reasons, including the effects of economic or political developments, public health and safety issues, demographic changes, market inefficiencies, or a higher risk that essential investment information may be incomplete, unavailable or inaccurate. There may be less government supervision and regulation of foreign stock exchanges, currency markets, trading systems and brokers than in the U.S. In addition, foreign companies may not be subject to the same disclosure, accounting, auditing, and financial reporting standards and practices as U.S. companies. The procedures and rules governing foreign transactions and 7 custody also may involve delays in payment, delivery, or recovery of money or investments. Restrictions on currency trading that may be imposed by foreign countries may adversely affect the value of the securities of companies that trade or operate in such countries. Fluctuations in foreign currencies may have an impact on the value of securities or financial instruments purchased by a Fund as described under Foreign Currency Risk above. Emerging Markets Risk ( all Funds ) Investments in emerging market securities are subject to risks that are both greater than and different from the risks described under Foreign Investment Risk above. These emerging market risks are extremely difficult, if not impossible, to predict, but could include the following: smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; significant periods of inflation or deflation; restrictions on foreign investment; possible nationalization, expropriation, or confiscatory taxation of investment income and capital; increased social, economic and political uncertainty and instability; pervasive corruption and crime; more substantial governmental involvement in the economy; less governmental supervision and regulation; differences in auditing and financial reporting standards, which may result in unavailability of material information about issuers; and less developed legal systems. In addition, the risks associated with investing in narrowly defined geographic securities are generally more pronounced with respect to investments in emerging market countries. Small- and Mid-Cap Company Investment Risk ( all Funds ) Small- and Mid-Cap companies may have greater volatility in price than the stocks of large companies due to limited product lines or resources or a dependency upon a particular market niche. Further, stocks of small-and mid-sized companies could be more difficult to liquidate during market downturns compared to larger, more widely traded companies. In addition, small-cap companies tend to lack the financial and personnel resources to handle economic or industrywide setbacks and, as a result, such setbacks could have a greater effect on small-cap security prices. Portfolio Turnover Risk ( all Funds ) Active market trading of Fund shares may cause more frequent creation or redemption activities and could increase the rate of portfolio turnover. Higher turnover rates may increase brokerage costs and may result in increased taxable capital gains. Concentration Risk ( Basic Materials Titans Index Fund, Consumer Goods Titans Index Fund, Consumer Services Titans Index Fund, Oil and Gas Titans Index Fund, Financials Titans Index Fund, Health Care Titans Index Fund, Industrials Titans Index Fund, Technology Titans Index Fund, Telecommunications Titans Index Fund, Utilities Titans Index Fund and Basic Resources Titans Index Fund ) A Fund will concentrate its investments in issuers of one or more particular industries to the same extent that its Underlying Index is so concentrated and to the extent permitted by applicable regulatory guidance. There is a risk that those issuers (or industry sector) will perform poorly and negatively impact a Fund. Concentration risk results from maintaining exposure to issuers conducting business in a specific industry. The risk of concentrating investments in a limited number of issuers in a particular industry is that a Fund will be more susceptible to the risks associated with that industry than a fund that does not concentrate its investments. Basic Materials Risk ( Basic Materials Titans Index Fund) Issuers in the Basic Materials sector could be adversely affected by commodity price volatility, exchange rates, import controls and increased competition. Production of industrial materials often exceeds demand as a result of over-building or economic downturns, leading to poor investment returns. Issuers in the Basic Materials sector are at risk for environmental damage and product liability claims and may be adversely affected by depletion of resources, technical progress, labor relations and governmental regulations. Basic Resources Risk (Basic Resources Titans Index Fund) Securities of companies involved in basic resources may be subject to broad price fluctuations, reflecting volatility of energy and basic materials prices and possible instability of supply of various basic resources. In addition, some companies may be subject to the risks generally associated with extraction of basic resources, such as the risks of mining and oil drilling, and the risks of the hazards associated with basic resources, such as fire, drought, and increased regulatory and environmental costs. The production and marketing of basic resources may be affected by action and changes in governments. Consumer Goods Risk ( Consumer Goods Titans Index Fund) The Consumer Goods sector may be strongly affected by fads, marketing campaigns and other factors affecting consumer demand. Governmental regulation affecting the use of various food additives may affect the profitability of certain companies represented in the Underlying Index. In addition, tobacco companies in the Consumer Goods sector may be adversely affected by new laws, regulation and litigation. Consumer Services Risk ( Consumer Services Titans Index Fund) The success of consumer product manufacturers and retailers is tied closely to the performance of the domestic and international economy, interest rates, currency exchange rates, competition and consumer confidence. The consumer services sector depends heavily on disposable household income and consumer spending. Companies in the consumer services sector may be subject to severe competition, which may also have an adverse impact on their profitability. Changes in demographics and consumer preferences may affect the success of consumer products. 8 Oil and Gas Risk ( Oil and Gas Titans Index Fund) The profitability of companies in the Oil and Gas sector is related to worldwide energy prices, exploration, and production spending. Companies in the Oil and Gas sector may be adversely affected by natural disasters or other catastrophes. Companies in the Oil and Gas sector may be at risk for environmental damage claims. Companies in the Oil and Gas sector may be adversely affected by changes in exchange rates, interest rates, economic conditions, government regulation or world events in the regions that the companies operate (i.e., expropriation, nationalization, confiscation of assets and coups, social unrest, violence or labor unrest). The Fund will have significant capital investments in, or engage in transactions involving, emerging market countries, which may heighten these risks. Financials Risk ( Financials Titans Index Fund) Companies in the Financials sector are subject to extensive governmental regulation, which may adversely affect the scope of their activities, the prices they can charge and the amount of capital they must maintain. Governmental regulation may change frequently. The Financials sector is exposed to risks that may impact the value of investments in the Financials sector more severely than investments outside this sector, including operating with substantial financial leverage. The Financials sector may also be adversely affected by increases in interest rates and loan losses, decreases in the availability of money or asset valuations and adverse conditions in other related markets. Recently, the deterioration of the credit markets has caused an adverse impact in a broad range of mortgage, asset-backed, auction rate and other market, including U.S. and international credit and interbank money markets generally, thereby affecting a wide range of financial services institutions and markets. This situation has created instability in the financial services markets and caused certain financial services companies to incur large losses. Some financial services companies have experienced declines in the valuations of their assets, taken action to raise capital (such as the issuance of debt or equity securities), or even ceased operations. These actions have caused the securities of many financial services companies to decline in value. Insurance companies in particular, may be subject to severe price competition, which may have an adverse impact on their profitability. Health Care Risk ( Health Care Titans Index Fund) The profitability of companies in the Health Care sector may be affected by extensive government regulation, restriction on government reimbursement for medical expenses, rising costs of medical products and services, pricing pressure, an increased emphasis on outpatient services, limited number of products, industry innovation, changes in technologies and other market developments. Many health care companies are heavily dependent on patent protection. The expiration of patents may adversely affect the profitability of these companies. Many health care companies are subject to extensive litigation based on product liability and similar claims. Health care companies are subject to competitive forces that may make it difficult to raise prices and, in fact, may result in price discounting. Many new products in the Health Care sector may be subject to regulatory approvals. The process of obtaining such approvals may be long and costly. Companies in the Health Care sector may be thinly capitalized and may be susceptible to product obsolescence. Industrials Risk ( Industrials Titans Index Fund) The stock prices of companies in the Industrials sector are affected by supply and demand both for their specific product or service and for Industrials sector products in general. The products of manufacturing companies may face product obsolescence due to rapid technological developments and frequent new product introduction. Government regulation, world events and economic conditions affect the performance of companies in the Industrials sector. Companies in the Industrials sector may be adversely affected by environmental damages and product liability claims. Technology Risk ( Technology Titans Index Fund ) Technology investment risk is the risk that securities of technology companies may be subject to greater volatility than stocks of companies in other market sectors. Technology companies may be affected by intense competition, obsolescence of existing technology, general economic conditions, government regulation and may have limited product lines, markets, financial resources or personnel. Technology companies may experience dramatic and often unpredictable changes in growth rates and competition for qualified personnel. These companies also are heavily dependent on patent and intellectual property rights, the loss or impairment of which may adversely affect profitability. A small number of companies represent a large portion of the technology industries as a whole. Telecommunication Risk ( Telecommunications Titans Index Fund) The domestic telecommunications market is characterized by increasing competition and regulation by the U.S. Federal Communications Commission and various state regulatory authorities. Companies in the Telecommunications sector may encounter distressed cash flows due to the need to commit substantial capital to meet increasing competition, particularly in formulating new products and services using new technology. Technological innovations may make the products and services of telecommunications companies obsolete. 9 Utilities Risk ( Utilities Titans Index Fund) Companies in the Utilities sector may be adversely affected by changes in exchange rates, domestic and international competition, and governmental limitation on rates charged to customers. The value of regulated utility debt securities (and, to a lesser extent, equity securities) tends to have an inverse relationship to the movement of interest rates. Deregulation is subjecting utility companies to greater competition and may adversely affect profitability. As deregulation allows utilities to diversify outside of their original geographic regions and their traditional lines of business, utilities may engage in riskier ventures. PERFORMANCE There is no performance information presented for the Funds, as the Funds had not commenced investment operations as of the date of this Prospectus. FEES AND EXPENSES The following table describes the fees and expenses you may pay if you buy and hold Shares of the Funds. The fees are expressed as a percentage of the Funds average net assets. You may also incur customary brokerage charges when buying or selling Fund Shares. Composite Basic Basic Consumer Consumer Oil and Gas Fund Materials Resources Goods Fund Services Fund Fund Fund Fund Shareholder Fees (fees paid directly from investments in Creation Units)(l) Creation Transaction Fees Through NSCC $1,000 $1,000 $1,000 $1,000 $1,000 $1,000 Outside NSCC and Custom Orders up to up to up to up to up to up to $4,000 $4,000 $4,000 $4,000 $4,000 $4,000 Redemption Transaction Fees Through NSCC $1,000 $1,000 $1,000 $1,000 $1,000 $1,000 Outside NSCC and Custom Orders up to up to up to up to up to up to $4,000 $4,000 $4,000 $4,000 $4,000 $4,000 Annual Fund Operating Expenses (expenses deducted from Fund assets) Management Fees 0.85% 0.85% 0.85% 0.85% 0.85% 0.85% Distribution and/or Service (12b-l) Fees (2) 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% Other Expenses (3) 0.60% 0.60% 0.60% 0.60% 0.60% 0.60% Total Annual Fund Operating Expenses 1.45% 1.45% 1.45% 1.45% 1.45% 1.45% Less Management Fee Waiver/Expense 0.60% 0.60% 0.60% 0.60% 0.60% 0.60% Reimbursement (4) Net Annual Fund Operating Expenses 0.85% 0.85% 0.85% 0.85% 0.85% 0.85% Financials Health Care Industrials Technology Telecom- Utilities Fund Fund Fund Fund Fund munications Fund Shareholder Fees (fees paid directly from investments in Creation Units)(l) Creation Transaction Fees Through NSCC $1,000 $1,000 $1,000 $1,000 $1,000 $1,000 Outside NSCC and Custom Orders up to up to up to up to up to up to $4,000 $4,000 $4,000 $4,000 $4,000 $4,000 Redemption Transaction Fees Through NSCC $1,000 $1,000 $1,000 $1,000 $1,000 $1,000 Outside NSCC and Custom Orders up to up to up to up to up to up to $4,000 $4,000 $4,000 $4,000 $4,000 $4,000 Annual Fund Operating Expenses (expenses deducted from Fund assets) Management Fees 0.85% 0.85% 0.85% 0.85% 0.85% 0.85% Distribution and/or Service (12b-l) Fees (2) 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% Other Expenses (3) 0.60% 0.60% 0.60% 0.60% 0.60% 0.60% Total Annual Fund Operating Expenses 1.45% 1.45% 1.45% 1.45% 1.45% 1.45% Less Management Fee Waiver/Expense 0.60% 0.60% 0.60% 0.60% 0.60% 0.60% Reimbursement (4) Net Annual Fund Operating Expenses 0.85% 0.85% 0.85% 0.85% 0.85% 0.85% The following example is intended to help retail investors compare the cost of investing in each Fund with the cost of investing in other funds. It illustrates the hypothetical expenses that such investors would incur over various periods if they invest $10,000 in a Fund for the time periods indicated and then redeemed all of the Shares at the end of those periods. This example assumes that a Fund provides a return of 5% a year and that operating expenses remain the same. This example does not include the brokerage commission that retail investors will pay to buy and 11 sell Shares of a Fund. It also does not include the transaction fees on purchases and redemptions of Creation Units, because these fees will not be imposed on retail investors. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years Emerging Global Shares Dow Jones Emerging Markets Titans Composite Index Fund $[ ] $[ ] Emerging Global Shares Dow Jones Emerging Markets Basic Materials Titans Index Fund $[ ] $[ ] Emerging Global Shares Dow Jones Emerging Markets Basic Resources Titans Index Fund $[ ] $[ ] Emerging Global Shares Dow Jones Emerging Markets Consumer Goods Titans Index Fund $[ ] $[ ] Emerging Global Shares Dow Jones Emerging Markets Consumer Services Titans Index Fund $[ ] $[ ] Emerging Global Shares Dow Jones Emerging Markets Oil and Gas Titans Index Fund $[ ] $[ ] Emerging Global Shares Dow Jones Emerging Markets Financial Titans Index Fund $[ ] $[ ] Emerging Global Shares Dow Jones Emerging Markets Health Care Titans Index Fund $[ ] $[ ] Emerging Global Shares Dow Jones Emerging Markets Industrials Titans Index Fund $[ ] $[ ] Emerging Global Shares Dow Jones Emerging Markets Technology Titans Index Fund $[ ] $[ ] Emerging Global Shares Dow Jones Emerging Markets Telecommunications Titans Index Fund $[ ] $[ ] Emerging Global Shares Dow Jones Emerging Markets Utilities Titans Index Fund $[ ] $[ ] (1) These Shareholder Fees apply to purchases and redemptions of Creation Units only. See Creation Transaction Fees and Redemption Fees below. These fees would not apply to Shares that are purchased and sold on the Exchange, although customary brokerage fees may apply. (2) The Trust has adopted a Distribution and Service Plan pursuant to which each Fund may be subject to an annual Rule 12b-l fee of up to 0.25% . The Trusts Board has not implemented this fee, however, and will not do so for at least one year from the date of this Prospectus. (3) Other Expenses are based on estimated amounts for the current fiscal year . (4) The Trust and EGA have entered into a written fee waiver and expense reimbursement agreement pursuant to which EGA has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep each Funds expenses from exceeding the Net Annual Fund Operating Expenses shown in the table above. This agreement will remain in effect and will be contractually binding for at least one year from the date of this Prospectus. ADDITIONAL SECURITIES, INSTRUMENTS AND STRATEGIES This section describes additional securities, instruments and strategies that may be utilized by a Fund. Depositary Receipts (DRs). Depositary receipts include American Depositary Receipts (ADRs) and Global Depositary Receipts (GDRs). ADRs represent the right to receive securities of foreign issuers deposited in a bank or trust company. ADRs are an alternative to purchasing the underlying securities in their national markets and currencies. Investment in ADRs has certain advantages over direct investment in the underlying foreign securities because: (i) ADRs are U.S. dollar-denominated investments that are easily transferable and for which market quotations are readily available, and (ii) issuers whose securities are represented by ADRs are generally subject to auditing, accounting and financial reporting standards similar to those applied to domestic issuers. GDRs are receipts for shares in a foreign-based corporation traded in capital markets around the world. While ADRs permit foreign corporations to offer shares to American citizens, GDRs allow companies in Europe, Asia, the United States and Latin America to offer shares in many markets around the world. Money Market Instruments. Money market instruments are short-term debt instruments that have terms-to-maturity of less than 397 days and exhibit high quality credit profiles. Money market instruments include U.S. Government securities and repurchase agreements. Repurchase Agreements. Repurchase agreements are contracts in which the seller of securities, usually U.S. Government Securities or other Money Market Instruments, agrees to buy them back at a specified time and price. Repurchase Agreements are primarily used by EGA as a short-term investment vehicle for cash positions. Reverse Repurchase Agreements. Reverse repurchase agreements involve the sale of a security by a fund to another party (generally a bank or dealer) in return for cash and an agreement by the fund to buy the security back at a specified price and time. Reverse repurchase agreements may be considered a form of borrowing for some purposes and may create leverage. U.S. Government Securities . U.S. Government securities are issued by the U.S. Government or one of its agencies or instrumentalities. Some, but not all, U.S. Government securities are backed by the full faith and credit of the 12 federal government. Other U.S. Government securities are backed by the issuers right to borrow from the U.S. Treasury and some are backed only by the credit of the issuing organization. Loans of Portfolio Securities. A Fund may lend its portfolio securities to qualified broker-dealers and financial institutions pursuant to agreements, provided: (1) the loan is secured continuously by collateral marked-to-market daily and maintained in an amount at least equal to the current market value of the securities loaned; (2) the Fund may call the loan at any time and receive the securities loaned; (3) the Fund will receive any interest or dividends paid on the loaned securities; and (4) the aggregate market value of securities loaned will not at any time exceed 33 1/3% of the total assets of the Fund. Collateral will consist of U.S. and non-U.S. securities, cash equivalents or irrevocable letters of credit. As with other extensions of credit, there are risks of delay in recovery or even loss of rights in collateral in the event of default or insolvency of a borrower of a Funds portfolio securities. There is also a risk that a Fund may not be able to recall securities while they are on loan in time to vote proxies related to those securities. The Funds participate in a securities lending program under which the Funds are authorized to lend Fund portfolio securities to qualified institutional investors that post appropriate collateral. The [Securities Lending Agent] receives a portion of the interest earned on any reinvested collateral as an offset for the costs of the program. The Funds may use the remaining income from the program to offset other fees charged by the Funds custodian and its affiliates, including administration and transfer agency fees. Futures. Each Fund may enter into futures contracts. When a Fund purchases a futures contract, it agrees to purchase a specified underlying instrument at a specified future date. When a Fund sells a futures contract, it agrees to sell the underlying instrument at a future date. The price at which the purchase and sale will take place is fixed when the Fund enters into the contract. Futures can be held until their delivery dates, or can be closed out before then if a liquid secondary market is available. When a Fund enters into a futures transaction, it must deliver to the futures commission merchant selected by the Fund an amount referred to as the initial margin. This amount is maintained either with the futures commission merchant or in a segregated account at the Funds custodian bank. Thereafter, a variation margin may be paid by the Fund to, or drawn by the Fund from, such account in accordance with controls set for such accounts, depending upon changes in the price of the underlying securities subject to the futures contract. A Fund also may effect futures transactions through futures commission merchants that are affiliated with EGA, [Sub-Adviser] or a Fund in accordance with procedures adopted by the Board. While futures contracts provide for the delivery of securities, deliveries usually do not occur. Contracts are generally terminated by entering into offsetting transactions. Investment Company Securities. Securities of other investment companies, including closed-end funds and offshore funds, may be acquired by a Fund to the extent that such purchases are consistent with the Funds investment objective and restrictions and are permitted under the 1940 Act. The 1940 Act requires that, as determined immediately after a purchase is made, (i) not more than 5% of the value of a Funds total assets will be invested in the securities of any one investment company, (ii) not more than 10% of the value of a Funds total assets will be invested in securities of investment companies as a group and (iii) not more than 3% of the outstanding voting stock of any one investment company will be owned by a Fund. Certain exceptions to these limitations may apply, and the Funds may also rely on any future applicable SEC rules or orders that provide exceptions to these limitations. As a shareholder of another investment company, a Fund would bear, along with other shareholders, the Funds pro rata portion of the other investment companys expenses, including advisory fees. These expenses would be in addition to the expenses that a Fund would bear in connection with its own operations. SPECIAL RISKS OF EXCHANGE-TRADED FUNDS Not Individually Redeemable Shares may be redeemed by a Fund at NAV only in large blocks known as Creation Units. You may incur brokerage costs purchasing enough Shares to constitute a Creation Unit. Trading Issues Trading in Shares on the Exchange may be halted due to market conditions or for reasons that, in the view of the Exchange, make trading in Shares inadvisable. In addition, trading in Shares on the Exchange may be halted due to extraordinary market volatility or other reasons. There can be no assurance that Shares will continue to meet the listing requirements of the Exchange, and the listing requirements may be amended from time to time. 13 PRECAUTIONARY NOTES A Precautionary Note to Retail Investors The Depository Trust Company (DTC), a limited trust company and securities depositary that serves as a national clearinghouse for the settlement of trades for its participating banks and broker-dealers, or its nominee will be the registered owner of all outstanding Shares of each Fund of the Trust. Your ownership of Shares will be shown on the records of DTC and the DTC Participant broker through whom you hold the Shares. THE TRUST WILL NOT HAVE ANY RECORD OF YOUR OWNERSHIP. Your account information will be maintained by your broker, who will provide you with account statements, confirmations of your purchases and sales of Shares, and tax information. Your broker also will be responsible for ensuring that you receive shareholder reports and other communications from the Fund whose Shares you own. Typically, you will receive other services (e.g., average cost information) only if your broker offers these services. A Precautionary Note to Purchasers of Creation Units You should be aware of certain legal risks unique to investors purchasing Creation Units directly from the issuing Fund. Because new Shares may be issued on an ongoing basis, a distribution of Shares could be occurring at any time. As a dealer, certain activities on your part could, depending on the circumstances, result in your being deemed a participant in the distribution, in a manner that could render you a statutory underwriter and subject you to the prospectus delivery and liability provisions of the Securities Act of 1933, as amended (Securities Act). For example, you could be deemed a statutory underwriter if you purchase Creation Units from an issuing Fund, break them down into the constituent Shares, and sell those Shares directly to customers, or if you choose to couple the creation of a supply of new Shares with an active selling effort involving solicitation of secondary market demand for Shares. Whether a person is an underwriter depends upon all of the facts and circumstances pertaining to that persons activities, and the examples mentioned here should not be considered a complete description of all the activities that could cause you to be deemed an underwriter. Dealers who are not underwriters, but are participating in a distribution (as opposed to engaging in ordinary secondary market transactions), and thus dealing with Shares as part of an unsold allotment within the meaning of Section 4(3)(C) of the Securities Act, will be unable to take advantage of the prospectus delivery exemption provided by Section 4(3) of the Securities Act. A Precautionary Note to Investment Companies For purposes of the Investment Company Act of 1940, each Fund is a registered investment company, and the acquisition of Shares by other investment companies is subject to the restrictions of Section 12(d)(1) thereof. INFORMATION ABOUT THE INDEX LICENSOR Dow Jones is a service mark of Dow Jones & Company, Inc. Dow Jones does not: Sponsor, endorse, sell or promote any of the Funds. Recommend that any person invest in the Funds or any other securities. Have any responsibility or liability for or make any decisions about timing, amount or pricing of the Funds. Have any responsibility or liability for the administration, management of marketing of the Funds. Consider the needs of the Funds or the owners of the Funds in determining, composing or calculating the Dow Jones Indexes or have any obligation to do so. Dow Jones will not have any liability in connection with the Funds. Specifically, Dow Jones does not make any warranty, express or implied, and Dow Jones disclaims any warranty about: The results to be obtained by the Funds, the owners of the Funds or any other person in connection with the use of the Dow Jones Indexes and the data included in the Dow Jones Indexes; The accuracy or completeness of the Dow Jones Indexes and their data; or The merchantability and the fitness for a particular purpose or use of the Dow Jones Indexes and their data. Dow Jones will have no liability for any errors, omission or interruptions in the Dow Jones Indexes or their data. 14 Under no circumstances will Dow Jones be liable for any lost profits or indirect, punitive, special or consequential damages or losses, even if Dow Jones knows that they might occur. The licensing agreement between EGA and Dow Jones is solely for their benefit and not for the benefit of the investors in the Funds or any other third parties. CREATION AND REDEMPTION OF CREATION UNITS Each Fund issues and redeems Shares only in bundles of a specified number of Shares. These bundles are known as Creation Units. To purchase or redeem a Creation Unit, you must be an Authorized Participant or you must do so through a broker that is an Authorized Participant. An Authorized Participant is a participant in the Depository Trust Company (DTC), a limited trust company and securities depository that serves as a national clearinghouse for the settlement of trades for its participating banks and broker-dealers, that has executed a Participant Agreement with the Funds distributor (Distributor). Because Creation Units likely will cost millions of dollars, it is expected that only institutional investors will purchase and redeem Shares directly with an issuing Fund. Retail investors may acquire Shares on the secondary market (i.e., not from the issuing Fund) through a broker. Shares of each Fund are listed on the Exchange and are publicly traded. For information about acquiring Shares through a secondary market purchase, please contact your broker. If you want to sell Shares of a Fund on the secondary market, you must do so through your broker. When you buy or sell Shares on the secondary market, your broker may charge you a commission or other transaction charges and you may pay some or all of the spread between the bid and the offered price for each purchase or sale transaction. Unless imposed by your broker, there is no minimum dollar amount you must invest and no minimum number of Shares you must buy in the secondary market. In addition, because secondary market transactions occur at market prices, you may pay more than NAV when you buy Shares, and receive less than NAV when you sell those Shares. The Funds impose no restrictions on the frequency of purchases and redemptions directly with the Funds. In establishing this policy, the Board of Trustees noted that the Funds are expected to be attractive to arbitrageurs (where trading activity is critical to ensuring that shares trade at or close to net asset value per share) as well as active institutional and retail investors interested in buying and selling equity market basket index securities on a short-term basis. In addition, the Board considered that, unlike traditional mutual funds, each Fund issues and redeems its shares at net asset value per share in Creation Units plus applicable transaction fees and each Funds shares may be purchased and sold on the Exchange at prevailing market prices. Given this structure, the Board determined that the risks of frequent trading were less than in the case of a traditional mutual fund. Nevertheless, to the extent that purchases and redemptions directly with the Funds are effected in cash rather than through a contribution or redemption of portfolio securities, frequent purchases and redemptions could increase the rate of portfolio turnover. A high ratio of portfolio turnover may negatively impact a Funds performance by increasing transaction costs. In addition, large movements of cash into or out of the Funds may negatively impact a Funds ability to achieve its investment objective or maintain a consistent level of operating expenses. Purchasing Shares Directly From a Fund You can purchase Shares directly from a Fund only if you meet the following criteria and comply with purchase transaction procedures specified by the Trust. Eligible Investors To purchase Shares directly from a Fund, you must be an Authorized Participant or you must purchase through a broker that is an Authorized Participant. Investors should contact the Distributor for the names of Authorized Participants. Creation Units You must purchase Shares in large blocks, known as Creation Units. For each Fund, a Creation Unit is comprised of 50,000 shares. For any particular Fund, the number of Shares in a Creation Unit will not change, except in the event of a share split, reverse split or similar revaluation. The Funds will not issue fractional Creation Units. 15 Purchase Procedures In-kind Deposits . To purchase Shares directly from a Fund, you must deposit with the Fund a basket of securities and cash. Each business day, prior to the opening of trading on the Exchange, an agent of the Fund (Index Receipt Agent) will make available through the NSCC a list of the names and number of shares of each security to be included in that days creation basket (Deposit Securities). The identity and number of shares of the Deposit Securities required for a Creation Unit changes as rebalancing adjustments and corporate action events are reflected from time to time by EGA with a view to the investment objective of the Fund. The composition of the Deposit Securities may also change in response to adjustments to the weighting or composition of the securities constituting the relevant securities index. Each Fund reserves the right to permit or require the substitution of an amount of cash - i.e., a cash in lieu amount - to be added to the Balancing Amount (defined below) to replace any Deposit Security that may not be available in sufficient quantity for delivery or that may not be eligible for transfer through the Clearing Process (discussed below), or that may not be eligible for trading by an Authorized Participant or the investor for which it is acting. Balancing Amount . In addition to the in-kind deposit of securities, Authorized Participants will either pay to, or receive from a Fund an amount of cash referred to as the Balancing Amount. The Balancing Amount is the amount equal to the differential, if any, between the market value of the Deposit Securities and the NAV of a Creation Unit. The Fund will publish, on a daily basis, information about the previous days Balancing Amount. The Balancing Amount may, at times, represent a significant portion of the aggregate purchase price (or in the case of redemptions, the redemption proceeds). This is because the mark-to-market value of the Financial Instruments held by the Funds will be included in the Balancing Amount (not in the Deposit Basket or Redemption Basket). You also must pay a Transaction Fee, described below, in cash. For custom orders, cash in lieu may be added to the Balancing Amount to replace any Deposit Security that may not be available in sufficient quantity for delivery or that may not be eligible for transfer through the Clearing Process (discussed below), or that may not be eligible for trading by an Authorized Participant or the investor for which it is acting. The Balancing Amount must be paid to the Trust on the third Business Day following the Transmittal Date. Placement of Purchase Orders . All purchase orders for Shares must be placed by or through an Authorized Participant. Purchase orders will be processed either through a manual clearing process run at the DTC (Manual Clearing Process) or through an enhanced clearing process (Enhanced Clearing Process) that is available only to those DTC participants that also are participants in the Continuous Net Settlement System of the National Securities Clearing Corporation (NSCC). Authorized Participants that do not use the Enhanced Clearing Process will be charged a higher Transaction Fee (discussed below). A purchase order must be received by the Distributor by 4:00 p.m. New York time, if transmitted by mail or by 3:00 p.m. New York time if transmitted by telephone, facsimile or other electronic means permitted under the Participant Agreement, in order to receive that days closing NAV per Share. A custom order may be placed, for one or more whole Creation Units of Shares of a Fund and must be received by the Distributor in proper form no later than 3:00 p.m. New York time in order to receive that days NAV per Share. All other procedures set forth in the Participant Agreement must be followed in order for you to receive the NAV determined on that day. Shares may be issued in advance of receipt of Deposit Securities subject to various conditions including a requirement to maintain on deposit with the Trust cash in an amount up to 115% of the market value of the missing Deposit Securities. Any such transaction effected with the Trust must be effected using the Manual Clearing Process consistent with the terms of the Authorized Participant Agreement. See the Summary of Transaction Fees and Charges below for more information. Redeeming Shares Directly From a Fund The redemption process is essentially the reverse of the purchase process described above. To redeem Shares, you must be an Authorized Participant or you must redeem through a broker that is an Authorized Participant, and you must tender Shares in Creation Units. Redemption Procedures Redemption Proceeds . Redemption proceeds will be paid in-kind with a basket of securities. In most cases, the basket of securities you receive will be the same as that required of investors purchasing Creation Units on the same day. There will be times however, when the creation and redemption baskets differ. The composition of the redemption basket will be available through the NSCC. Each Fund reserves the right to honor a redemption request with a non-conforming redemption basket. 16 Balancing Amount . If the NAV of a Creation Unit is higher than the value of the redemption securities, you will receive from the issuing Fund a Balancing Amount in cash. If the NAV of a Creation Unit is lower than the value of the redemption securities, you will be required to pay to the issuing Fund a Balancing Amount in cash. If you are receiving a Balancing Amount, the amount due will be reduced by the amount of the applicable Transaction Fee. Placement of Redemption Orders . As with purchases, redemptions may be processed either through the Manual Clearing Process or the Enhanced Clearing Process. A redemption order must be received by the Distributor prior to 4:00 p.m. New York time if transmitted by mail or by 3:00 p.m. New York time if transmitted by telephone, facsimile or other electronic means permitted under the Participant Agreement in order to receive that days closing NAV per Share. All other procedures set forth in the Participant Agreement must be followed in order for you to receive the NAV determined on that day. An investor may request a redemption in cash, which a Fund may, in its sole discretion, permit. Investors that elect to receive cash in lieu of one or more securities in the redemption basket are subject to an additional charge. Redemptions of Creation Units for cash (when available) and/or outside of the continuous Net Settlement System of the National Securities Clearing Corp. (NSCC) also require the payment of an additional charge. See the Summary of Transaction Fees and Charges below for more information. Transaction Fees on Creation and Redemption Transactions Each Fund will impose Transaction Fees to offset transfer and other transaction costs associated with the issuance and redemption of Creation Units. There is a fixed and a variable component to the total Transaction Fee on transactions in Creation Units. A fixed Transaction Fee is applicable to each creation and redemption transaction, regardless of the number of Creation Units transacted. A variable Transaction Fee based upon the value of each Creation Unit also is applicable to each creation and redemption transaction. Purchasers and redeemers of Creation Units of Funds effected through the Manual Clearing Process are required to pay an additional charge to compensate for brokerage and other expenses. In addition, purchasers of Creation Units are responsible for payment of the costs of transferring the Deposit Securities to the Trust. Redeemers of Creation Units are responsible for the costs of transferring securities from the Trust to their accounts or on their order. Investors who use the services of a broker or other such intermediary may pay additional fees for such services. The following table summarizes the components of the Transaction Fees. Maximum Fixed Transaction Fee Cash Additional In-Kind Charge for Cash Outside Purchases and NSCC Outside NSCC NSCC Redemption* Emerging Global Shares Dow Jones Emerging Markets Titans Composite $ 1,000 Up to 3 times the NSCC amount $ 4,000 Up to [ ] bps Index Fund Emerging Global Shares Dow Jones Emerging Markets Basic Materials $ 1,000 Up to 3 times the NSCC amount $ 4,000 Up to [ ] bps Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Basic Resources $ 1,000 Up to 3 times the NSCC amount $ 4,000 Up to [ ] bps Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Consumer Goods $ 1,000 Up to 3 times the NSCC amount $ 4,000 Up to [ ] bps Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Consumer $ 1,000 Up to 3 times the NSCC amount $ 4,000 Up to [ ] bps Services Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Oil and Gas Titans $ 1,000 Up to 3 times the NSCC amount $ 4,000 Up to [ ] bps Index Fund Emerging Global Shares Dow Jones Emerging Markets Financials Titans $ 1,000 Up to 3 times the NSCC amount $ 4,000 Up to [ ] bps Index Fund 17 Maximum Fixed Transaction Fee Cash Additional In-Kind Charge for Cash Outside Purchases and NSCC Outside NSCC NSCC Redemption* Emerging Global Shares Dow Jones Emerging Markets Health Care Titans $ 1,000 Up to 3 times the NSCC amount $ 4,000 Up to [ ] bps Index Fund Emerging Global Shares Dow Jones Emerging Markets Industrials Titans $ 1,000 Up to 3 times the NSCC amount $ 4,000 Up to [ ] bps Index Fund Emerging Global Shares Dow Jones Emerging Markets Technology Titans $ 1,000 Up to 3 times the NSCC amount $ 4,000 Up to [ ] bps Index Fund Emerging Global Shares Dow Jones Emerging Markets $ 1,000 Up to 3 times the NSCC amount $ 4,000 Up to [ ] bps Telecommunications Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Utilities Titans $ 1,000 Up to 3 times the NSCC amount $ 4,000 Up to [ ] bps Index Fund * As a percentage of the amount invested. DIVIDENDS, DISTRIBUTIONS AND TAXES As with any investment, you should consider how your investment in Shares will be taxed. The tax information in this Prospectus is provided as general information. You should consult your own tax professional about the tax consequences of an investment in Shares. Unless your investment in Shares is made through a tax-exempt entity or tax-deferred retirement account, such as an IRA plan, you need to be aware of the possible tax consequences when: Your Fund makes distributions, You sell your Shares listed on the NYSE Arca, and You purchase or redeem Creation Units. Dividends & Distributions Dividends and Distributions . Each Fund intends to elect and qualify to be treated each year as a regulated investment company under the Internal Revenue Code. As a regulated investment company, a Fund generally pays no federal income tax on the income and gains it distributes to you. Each Fund expects to declare and pay annually dividends to shareholders of all of its net investment income, if any. Each Fund will also declare and pay net realized capital gains, if any, at least annually. A Fund may distribute such income dividends and capital gains more frequently, if necessary, in order to reduce or eliminate federal excise or income taxes on the Fund. The amount of any distribution will vary, and there is no guarantee a Fund will pay either an income dividend or a capital gains distribution. Distributions in cash may be reinvested automatically in additional whole Shares only if the broker through whom you purchased Shares makes such option available. Annual Statements . Every January, you will receive a statement that shows the tax status of distributions you received the previous calendar year. Distributions declared in December to shareholders of record in such month, but paid in January, are taxable as if they were paid in December. The Funds may reclassify income after your tax reporting statement is mailed to you. Prior to issuing your statement, each Fund makes every effort to search for reclassified income to reduce the number of corrected forms mailed to shareholders. However, when necessary, a Fund will send you a corrected Form 1099-DIV to reflect reclassified information. 18 Avoid Buying a Dividend. If you are a taxable investor and invest in a Fund shortly before the ex-dividend date of a taxable distribution, the distribution will lower the value of the Funds Shares by the amount of the distribution and, in effect, you will receive some of your investment back in the form of a taxable distribution. Taxes Tax Considerations . In general, if you are a taxable investor, Fund distributions are taxable to you at either ordinary income or capital gains tax rates. This is true whether you reinvest your distributions in additional Fund Shares or receive them in cash. For federal income tax purposes, Fund distributions of short-term capital gains are taxable to you as ordinary income. Fund distributions of long-term capital gains, if any, in excess of net short-term capital losses are taxable to you as long-term capital gains no matter how long you have owned your Shares. With respect to taxable years of a Fund beginning before January 1, 2011, unless such provision is extended or made permanent, a portion of income dividends paid to individual shareholders and designated by a Fund may be qualified dividend income eligible for taxation at long-term capital gain rates provided certain holding period requirements are met Taxes on Exchange-Listed Share Sales . A sale or exchange of Fund Shares is a taxable event. Currently, any capital gain or loss realized upon a sale of Fund Shares is generally treated as long-term capital gain or loss if the Shares have been held for more than one year and as short-term capital gain or loss if the Shares have been held for one year or less. The ability to deduct capital losses may be limited. Backup Withholding . By law, if you do not provide a Fund with your proper taxpayer identification number and certain required certifications, you may be subject to backup withholding on any distributions of income, capital gains or proceeds from the sale of your Shares. The Fund also must withhold if the IRS instructs it to do so. When withholding is required, the amount will be 28% of any distributions or proceeds paid. State and Local Taxes . Fund distributions and gains from the sale or exchange of your Fund Shares generally are subject to state and local taxes. Taxes on Purchase and Redemption of Creation Units . An Authorized Participant who exchanges equity securities for Creation Units generally will recognize a gain or a loss. The gain or loss will be equal to the difference between the market value of the Creation Units at the time of purchase and the exchanger's aggregate basis in the securities surrendered and the Cash Component paid. A person who exchanges Creation Units for equity securities will generally recognize a gain or loss equal to the difference between the exchanger's basis in the Creation Units and the aggregate market value of the securities received and the Cash Redemption Amount. The Internal Revenue Service, however, may assert that a loss realized upon an exchange of securities for Creation Units cannot be deducted currently under the rules governing wash sales, or on the basis that there has been no significant change in economic position. Persons exchanging securities should consult their own tax advisor with respect to whether wash sale rules apply and when a loss might be deductible. Under current federal tax laws, any capital gain or loss realized upon redemption of Creation Units is generally treated as long-term capital gain or loss if the Shares have been held for more than one year and as a short-term capital gain or loss if the Shares have been held for one year or less. Non-U.S. Investors . Non-U.S. investors may be subject to U.S. withholding tax at a 30% or lower treaty rate and U.S. estate tax and are subject to special U.S. tax certification requirements to avoid backup withholding and claim any treaty benefits. Exemptions from U.S. withholding tax are provided for capital gain dividends paid by a Fund from long-term capital gains and, with respect to taxable years of a Fund that begin before January 1, 2010 (sunset date), interest-related dividends paid by a Fund from its qualified net interest income from U.S. sources and short-term capital gain dividends. However, notwithstanding such exemptions from U.S. withholding at the source, any such dividends and distributions of income and capital gains will be subject to backup withholding at a rate of 28% if you fail to properly certify that you are not a U.S. person. This discussion of Dividends, Distributions and Taxes is not intended or written to be used as tax advice. Because everyones tax situation is unique, you should consult your tax professional about federal, state, local or foreign tax consequences before making an investment in a Fund. 19 OTHER INFORMATION Distribution Plan The Distributor serves as the distributor of Creation Units for each Fund on an agency basis. The Distributor does not maintain a secondary market in Fund Shares. The Board of Trustees of the Trust has adopted a Distribution and Service Plan (the Plan) pursuant to Rule 12b-l under the 1940 Act. In accordance with its Rule 12b-l plan, each Fund is authorized to pay an amount up to 0.25% of its average daily net assets each year to finance any activity primarily intended to result in the sale of Creation Units of each Fund or the provision of investor services, including but not limited to: (i) marketing and promotional services, including advertising; (ii) facilitating communications with beneficial owners of shares of the Funds; (iii) wholesaling services; and (iv) such other services and obligations as may be set forth in the Distribution Agreement with the Distributor, or a dealer agreement with a broker-dealer. No 12b-l fees are currently paid by the Funds, and there are no plans to impose these fees. However, in the event 12b-l fees are charged in the future, because these fees are paid out of each Funds assets, over time these fees will increase the cost of your investment and may cost you more than certain other types of sales charges. Determination of NAV The NAV per Share of each Fund is computed by dividing the value of the net assets of such Fund (i.e., the value of its total assets less total liabilities) by its total number of Shares outstanding. Expenses and fees are accrued daily and taken into account for purposes of determining NAV. The NAV of each Fund is calculated by the [ Fund Accountant] and determined each business day at the close of regular trading of the NYSE (ordinarily 4:00 p.m. New York time). Securities and other assets are generally valued at their market value using information provided by a pricing service or market quotations. Certain short-term securities are valued on the basis of amortized cost. When a market price is not readily available, securities and other assets are valued at fair value in good faith under procedures established by, and under the general supervision and responsibility of the Trusts Board of Trustees. The use of a fair valuation method may be appropriate if, for example: (i) market quotations do not accurately reflect fair value of an investment; (ii) an investments value has been materially affected by events occurring after the close of the exchange or market on which the investment is principally traded (for example, a foreign exchange or market); (iii) a trading halt closes an exchange or market early; or (iv) other events result in an exchange or market delaying its normal close. This procedure incurs the unavoidable risk that the valuation may be higher or lower than the securities might actually command if the Funds sold them. See the SAI for more details. The NYSE is open every week, Monday through Friday, except when the following holidays are celebrated: New Years Day, Martin Luther King, Jr. Day (the third Monday in January), Presidents Day (the third Monday in February), Good Friday, Memorial Day (the last Monday in May), July 4th, Labor Day (the first Monday in September), Thanksgiving Day (the fourth Thursday in November) and Christmas Day. The NYSE may close early on the business day before each of these holidays and on the day after Thanksgiving Day. Exchange holiday schedules are subject to change without notice. If the exchange or market on which a Funds investments are primarily traded closes early, the net asset value may be calculated prior to its normal calculation time. Creation/redemption transaction order time cutoffs would also be accelerated. Premium/Discount Information The Funds anticipate that there is likely to be differences between the daily market price on secondary markets for Shares and the Funds NAV. NAV is the price per share at which a Fund issues and redeems Shares, and is calculated as described in the previous section. The Market Price of a Fund generally is determined using the midpoint between the highest bid and the lowest offer on the Exchange on which a Fund is listed for trading, as of the time the Funds NAV is calculated. A Funds Market Price may be at, above or below its NAV. The NAV of a Fund will fluctuate with changes in the market value of its portfolio holdings. The Market Price of a Fund will fluctuate in accordance with changes in its NAV, as well as market supply and demand. 20 Premiums or discounts are the differences (generally expressed as a percentage) between the NAV and Market Price of a Fund on a given day, generally at the time NAV is calculated. A premium is the amount that a Funds Market Price is trading above the reported NAV, expressed as a percentage of the NAV. A discount is the amount that a Funds Market Price is trading below the reported NAV, expressed as a percentage of the NAV. MANAGEMENT OF THE TRUST Board of Trustees and Officers The Board of Trustees of the Trust is responsible for the general supervision of all of the Funds. The officers of the Trust are responsible for the day-to-day operations of the Funds. The Investment Adviser and Sub-Adviser EGA, located at 171 East Ridgewood Ave., Ridgewood, NJ 07450, serves as investment adviser to all of the Funds and provides investment advice and management services to the Funds. EGA oversees the investment and reinvestment of the assets in each Fund. For its investment advisory services, EGA is entitled to receive fees equal to 0.85% of the average daily net assets of each Fund. A discussion regarding the basis for the Board of Trustees approving the sub-advisory agreement of the Funds will be available in the Trusts initial report to shareholders. [SUB-ADVISER INFORMATION TO BE FILED IN PRE-EFFECTIVE AMENDMENT] Portfolio Management Richard C. Kang serves as a portfolio manager for each Fund and has ultimate responsibility for the investment management of each Fund. Mr. Kang is responsible for the overall supervision of the investment management program of each Fund. This includes: supervising the consistency of portfolio security weighting allocations as compared to each Fund's Underlying Index; making determinations with respect to alternative cash management vehicles and securities lending collateral investments; and monitoring corporate developments in constituent securities to ensure that reconstitutions are done according to the predetermined process described below in The Dow Jones Emerging Markets Titans Indices. Mr. Kang is the Chief Investment Officer of EGA and joined EGA in October 2008, following previous employment at ETFx Indexes from October 2007 to September 2008, where he served as a contract consultant. From January 2007 to September 2008, Mr. Kang was an independent consultant and blogger of The Beta Brief. Prior to that, Mr. Kang was Chief Investment Officer of Quadrexx Asset Management from July 2003 to May 2005, and President and Chief Investment Officer of Meridian Global Investors from November 2002 to December 2007. Investment decisions for each of the Funds are made by a team of portfolio managers. The individual members of [Sub-Advisers] team responsible for the day-to-day management of the Funds are: [TO BE FILED IN PRE-EFFECTIVE AMENDMENT]. The Trusts SAI provides additional information about each Portfolio Managers compensation, other accounts managed by each Portfolio Manager, and each Portfolio Managers ownership of Shares in the Funds. THE DOW JONES EMERGING MARKETS TITANS INDICES The Underlying Indices are modified market capitalization weighted indices comprised of U.S. and foreign exchange traded companies whose businesses stand to benefit significantly from the strong industrial and consumption growth occurring in middle income nations around the globe. These indices seek to capture the aggregate potential of publicly traded firms engaged in the basic resources industry and in each of the 10 industrial sectors defined by Industry Classification Benchmark (ICB) system developed by Dow Jones Indexes across the developing world. Each Index is rebalanced annually. Dow Jones Indexes serves as the calculation agent for each Index. The value of each Index will be disseminated every [ ] seconds over the Consolidated Tape Associations Network B between the hours of approximately 9:30 a.m. and 4:15 p.m. (New York Time) under the tickers [ ]. 21 Eligibility Criteria for Index Components For locally listed and traded issues, countries must fall within the Dow Jones Wilshire Global Index (the DJW Global Index) universe of countries as described by Dow Jones Indexes on their corporate website. As the DJW Global Index universe of countries expands to include more nations, EGA expects Dow Jones Indexes to include issues from those nations in the index. Constituent countries must have at least US $90 billion in economic output on a purchasing power parity basis as described by research conducted by the World Bank. Companies domiciled in developed markets that derive a highly meaningful fraction of their revenue from economic activity in an emerging market may be considered an emerging market company for the purposes of index selection. Ultimately, selection is at the discretion of the index manager. The primary universe for issues is the DJW Global Index. Any issue external to the DJW Global Index universe must trade in a country within the DJW Global Index universe of countries. Management prefers ADR and GDR issues whenever possible. When such issues are not available, management shall prefer issues whose primary regulator is subject to a memorandum of understanding with the U.S. Securities and Exchange Commission. Criteria For Inclusion To be included in an Underlying Index, index components must meet the following criteria each Determination Date: Market capitalization is at least $ 150 million. A minimum Average Daily Traded Volume (ADTV) of at least $1,000,000 for the prior three months. Traded on a major exchange. Dow Jones Indexes may at any time and from time to time change the number of issues comprising an Underlying Index by adding or deleting one or more components or sectors, or replacing one or more issues contained in the Underlying Index with one or more substitute stocks of its choice, if, in the discretion of Dow Jones Indexes, such addition, deletion or substitution is necessary or appropriate to maintain the quality and/or character of the industry groups to which the Underlying Index relates. Calculation Methodology The Dow Jones Emerging Markets Composite Titans Index is calculated using a modified market capitalization weighting methodology. Component securities are initially selected by market capitalization within their respective sector. Each sector is assigned an aggregate weight within the index. Sector weightings are initially determined by Dow Jones Indexes and are reviewed every twelve months in conjunction with the scheduled annual review of the composite index. Within each sector, the component weightings cannot exceed ten percent (10%) at initial investment. Annual Updates to the Index The component weights will be determined and announced at the close of trading two days prior to the Rebalance Date. Each Underlying Indexs components are determined five days prior to the Rebalance Date. Maintenance of the Index In the event of a merger between two components, the share weight of the surviving entity may be adjusted to account for any shares issued in the acquisition. Dow Jones Indexes may substitute components or change the number of issues included in the index, based on changing conditions in the industry or in the event of certain types of corporate actions, including mergers, acquisitions, spin-offs, and reorganizations. In the event of component or share weight changes to an Underlying Index portfolio, the payment of dividends other than ordinary cash dividends, spin-offs, rights offerings, re-capitalization, or other corporate actions affecting a component of the 22 Underlying Index; the Underlying Index divisor may be adjusted to ensure that there are no changes to the Underlying Index level as a result of non-market forces. Dissemination of Index Information Whenever practical, Dow Jones Indexes will pre-announce stock additions and/or deletions as well as certain Underlying Index share weight changes at least two trading days before making such changes effective either via www.djindexes.com, via broadcast email, or press release. PORTFOLIO HOLDINGS INFORMATION A description of the Trusts policies and procedures with respect to the disclosure of the Funds portfolio holdings is available in the Funds SAI. The top ten holdings and all holdings of each Fund is posted on a daily basis to the Trusts website at [TO BE FILED IN PRE-EFFECTIVE AMENDMENT]. OTHER SERVICE PROVIDERS Foreside Fund Services, LLC (FFS), located at Two Portland Square, Portland, Maine 04101, serves as the Funds distributor. [Fund Adminstrator, Fund Accountant, Custodian and Index Receipt Agent] , located at [TO BE FILED IN PRE-EFFECTIVE AMENDMENT], serves as the Funds administrator, custodian and index receipt agent. Foreside Compliance Services, LLC (FCS), an affiliate of the FFS, provides an Anti-Money Laundering Officer and Chief Compliance Officer as well as certain additional compliance support functions to the Funds. Foreside Management Services, LLC (FMS), an affiliate of FFS, provides a Principal Financial Officer to the Funds. FFS, FCS and FMS are not affiliated with the investment adviser or sub-adviser or with [Fund Administrator, Fund Account, Custodian and Index Receipt Agent] or its affiliates. Counsel and Independent Registered Public Accounting Firm Stradley Ronon Stevens & Young, LLP, 2600 One Commerce Square, Philadelphia, Pennsylvania, serves as legal counsel to the Trust. [Firm], [address], serves as independent registered public accounting firm of the Trust. [ ] audits the Funds' financial statements and performs other related audit services . 23 If you want more information about the Funds,thefollowing documents are available free uponrequest: Annual/Semi-Annual Reports Additional information about each Funds investments will be available in the Funds annual and semi-annual reports to shareholders. As of the date of this prospectus, annual and semiannual reports are not yet available because the Funds have not commenced operations. Statement of Additional Information (SAI) The SAI provides more detailed information about the Funds and is incorporated by reference into this prospectus (i.e., it is legally considereda part of this prospectus). You may obtain free copies of the Funds annual and semi-annual reports and the SAI by contactingthe Funds directlyat [ ]. The SAI and shareholder reports will also be available onthe Funds website,[ ].com. You may review and copyinformationabout the Funds, including shareholder reports and the SAI,at the Public Reference Room ofthe Securities and Exchange Commission in Washington, D.C. You may obtain information about the operations of the SECs Public Reference Room by calling the SEC at 1-202-551-8090. You may get copies of reports andother information about the Funds: For a fee, by electronic request at publicinfo@sec.gov or by writing the SECs Public Reference Section, Washington, D.C. 20549-0102; or Free from the EDGAR Database on the SECs Internet website at: http://www.sec.gov. EGA Emerging Global Shares Trust Emerging Global Shares Dow Jones Emerging Markets Titans Composite Index Fund Emerging Global Shares Dow Jones Emerging Markets Basic Materials Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets BasicResources Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Consumer Goods Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Consumer Services Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Oil and Gas Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Financials Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Health Care Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Industrials Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Technology Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Telecommunications Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Utilities Titans Index Fund Prospectus November [ ], 2008 EGA Emerging Global Shares Trust Investment Company Act File No.[ ] 24 THE INFORMATION IN THIS STATEMENT OF ADDITIONAL INFORMATION IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS STATEMENT OF ADDITIONAL INFORMATION IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. EGA Emerging Global Shares Trust Preliminary Statement of Additional Information November [ ], 2008 EGA Emerging Global Shares Trust (the Trust) is an open-end management investment company that currently offers shares in twelve separate and distinct series, representing separate portfolios of investments (each individually referred to as a Fund, and collectively referred to as the Funds). Each Fund has its own investment objective. The eleven Funds are: Emerging Global Shares Dow Jones Emerging Markets Titans Composite Index Fund Emerging Global Shares Dow Jones Emerging Markets Basic Materials Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets BasicResources Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Consumer Goods Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Consumer Services Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Oil and Gas Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Financials Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Health Care Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Industrials Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Technology Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Telecommunications Titans Index Fund Emerging Global Shares Dow Jones Emerging Markets Utilities Titans Index Fund Emerging Global Advisors, LLC (EGA) serves as the investment adviser to each Fund. Foreside Fund Services, LLC (the Distributor) services as principal underwriter for each Fund. This Statement of Additional Information (SAI) is not a prospectus and should be read only in conjunction with the Funds current Prospectus, dated November [ ], 2008. A copy of the Prospectus may be obtained by calling the Trust directly at [TO BE FILED IN PRE-EFFECTIVE AMENDMENT]. The Prospectus contains more complete information about the Funds. You should read it carefully before investing. Not FDIC Insured. May lose value. No bank guarantee. TABLE OF CONTENTS Page GENERAL INFORMATION ABOUT THE TRUST 3 EXCHANGE LISTING AND TRADING 3 INVESTMENT STRATEGIES 4 SPECIAL CONSIDERATIONS 8 INVESTMENT RESTRICTIONS 9 MANAGEMENT OF THE TRUST 10 INVESTMENT ADVISORY, PRINCIPAL UNDERWRITING AND OTHER SERVICE ARRANGEMENTS 14 PORTFOLIO TRANSACTIONS AND BROKERAGE COMMISSIONS 17 ADDITIONAL INFORMATION CONCERNING SHARES 18 PURCHASE AND REDEMPTION OF SHARES 20 TAXES 24 DETERMINATION OF NET ASSET VALUE 31 DIVIDENDS AND DISTRIBUTIONS 31 FINANCIAL STATEMENTS 31 APPENDIX A A- 1 -2- GENERAL INFORMATION ABOUT THE TRUST The Trust is a Delaware statutory trust organized on September 12, 2008. The Trust is an open-end management investment company, registered under the Investment Company Act of 1940, as amended (the 1940 Act). The Trust currently offers shares (Shares) of twelve separate non-diversified series, representing separate portfolios of investments: Emerging Global Shares Dow Jones Emerging Markets Titans Composite IndexFund, Emerging Global Shares Dow Jones Emerging Markets Basic Materials Titans Index Fund, Emerging Global Shares Dow Jones Emerging Markets BasicResources Titans Index Fund, Emerging Global Shares Dow Jones Emerging Markets Consumer Goods Titans Index Fund, Emerging Global Shares Dow Jones Emerging Markets Consumer Services Titans Index Fund, Emerging Global Shares Dow Jones Emerging Markets Oil and Gas Titans Index Fund, Emerging Global Shares Dow Jones Emerging Markets Financials Titans Index Fund, Emerging Global Shares Dow Jones Emerging Markets Health Care Titans Index Fund, Emerging Global Shares Dow Jones Emerging Markets Industrials Titans Index Fund, Emerging Global Shares Dow Jones Emerging Markets Technology Titans Index Fund, Emerging Global Shares Dow Jones Emerging Markets Telecommunications Titans Index Fund and Emerging Global Shares Dow Jones Emerging Markets Utilities Titans Index Fund. The Funds are exchange traded funds (ETFs) and issue Shares at net asset value (NAV) only in aggregations of a specified number of Shares (each a Creation Unit or a Creation Unit Aggregation), generally in exchange for (1) a portfolio of equity securities constituting a substantial replication, or representation, of the stocks included in the relevant Funds corresponding benchmark index (Deposit Securities) and (2) a small cash payment referred to as the Cash Component. Except when aggregated in Creation Units, Shares are not redeemable securities of the Funds. Retail investors, therefore, generally will not be able to purchase the Shares directly. Rather, most retail investors will purchase Shares in the secondary market with the assistance of a broker. The Funds Shares have been approved for listing on the NYSE Arca, Inc. (the Exchange) subject to notice of issuance. Fund Shares will trade on the Exchange at market prices that may be below, at or above NAV. Shares are redeemable only in Creation Unit Aggregations and, generally, in exchange for portfolio securities and a specified cash payment. Creation Units are aggregations of 50,000 Shares or more. In the event of the liquidation of a Fund, the Trust may lower the number of Shares in a Creation Unit. The Trust reserves the right to offer a cash option for creations and redemptions of Fund Shares, although it has no current intention of doing so. Fund Shares may be issued in advance of receipt of Deposit Securities subject to various conditions, including a requirement to maintain on deposit with the Trust cash at least equal to 105% of the market value of the missing Deposit Securities. See the Creation and Redemption of Creation Unit Aggregations section of this SAI. In each instance of such full cash creations or redemptions, the transaction fees imposed will be higher than the transaction fees associated with in-kind creations or redemptions. In all cases, such fees will be limited in accordance with the requirements of the U.S. Securities and Exchange Commission (the SEC) applicable to management investment companies offering redeemable securities. EXCHANGE LISTING AND TRADING There can be no assurance that the requirements of the Exchange necessary to maintain the listing of Shares of each Fund will continue to be met. The Exchange may, but is not required to, remove the Shares of a Fund from listing if (i) following the initial 12-month period beginning upon the commencement of trading of a Fund, there are fewer than 50 beneficial holders of the shares for 30 or more consecutive trading days, (ii) the value of the underlying index on which a Fund is based is no longer calculated or available, or (iii) any other event shall occur or condition shall exist that, in the opinion of the Exchange, makes further dealings on the Exchange inadvisable. The Exchange will remove the Shares of a Fund from listing and trading upon termination of such Fund. As in the case of other stocks traded on the Exchange, brokers commissions on transactions will be based on negotiated commission rates at customary levels. Negotiated commission rates only apply to investors who will buy and sell shares of the Funds in secondary market transactions through brokers on the Exchange and does not apply to investors such as market makers, large investors and institutions who wish to deal in Creation Units directly with a Fund. -3- In order to provide current Share pricing information, the Exchange disseminates an updated Indicative Intra-Day Value (IIV) for each Fund. The Trust is not involved in or responsible for any aspect of the calculation or dissemination of the IIVs and makes no warranty as to the accuracy of the IIVs. IIVs are expected to be disseminated on a per Fund basis every 15 seconds during regular trading hours of the Exchange. The Exchange will calculate and disseminate the IIV throughout the trading day for each Fund by (i) calculating the current value of all equity securities held by the Fund; (ii) calculating the estimated amount of the value of cash and money market instruments held in the Funds portfolio (Estimated Cash); (iii) calculating the marked-to-market gains or losses of the futures contracts and other financial instruments held by the Fund, if any; (v) adding the current value of equity securities, the Estimated Cash, the marked to market gains or losses of futures contracts and other financial instruments, to arrive at a value; and (vi) dividing that value by the total Shares outstanding to obtain current IIV. The Trust reserves the right to adjust the price levels of the Shares in the future to help maintain convenient trading ranges for investors. Any adjustments would be accomplished through stock splits or reverse stock splits, which would have no effect on the net assets of each Fund. Continuous Offering The method by which Creation Units of Shares are created and traded may raise certain issues under applicable securities laws. Because new Creation Units of Shares are issued and sold by the Trust on an ongoing basis, at any point a distribution, as such term is used in the 1933 Act, may occur. Broker-dealers and other persons are cautioned that some activities on their part may, depending on the circumstances, result in their being deemed participants in a distribution in a manner which could render them statutory underwriters and subject them to the prospectus delivery and liability provisions of the 1933 Act. For example, a broker-dealer firm or its client may be deemed a statutory underwriter if it takes Creation Units after placing an order with the Distributor, breaks them down into constituent Shares and sells some or all of the Shares comprising such Creation Units directly to its customers; or if it chooses to couple the creation of a supply of new Shares with an active selling effort involving solicitation of secondary market demand for Shares. A determination of whether a person is an underwriter for the purposes of the 1933 Act depends upon all the facts and circumstances pertaining to that persons activities. Thus, the examples mentioned above should not be considered a complete description of all the activities that could lead to a categorization as an underwriter. Broker- dealer firms should also note that dealers who are effecting transactions in Shares, whether or not participating in the distribution of Shares, are generally required to deliver a prospectus. This is because the prospectus delivery exemption in Section 4(3) of the 1933 Act is not available in respect of such transactions as a result of Section 24(d) of the 1940 Act. The Trust has been granted an exemption by the SEC from this prospectus delivery obligation in ordinary secondary market transactions involving Shares under certain circumstances, on the condition that purchasers of Shares are provided with a product description of the Shares. Broker-dealer firms should note that dealers who are not underwriters but are participating in a distribution (as contrasted to ordinary secondary market transaction), and thus dealing with Shares that are part of an unsold allotment within the meaning of section 4(3)(C) of the 1933 Act, would be unable to take advantage of the prospectus delivery exemption provided by section 4(3) of the 1933 Act. Firms that incur a prospectus-delivery obligation with respect to Shares are reminded that under 1933 Act Rule 153 a prospectus delivery obligation under Section 5(b)(2) of the 1933 Act owed to a national securities exchange member in connection with a sale on the national securities exchange is satisfied by the fact that the Funds prospectus is available at the national securities exchange on which the Shares of such Fund trade upon request. The prospectus delivery mechanism provided in Rule 153 is only available with respect to transactions on a national securities exchange and not with respect to upstairs transactions. INVESTMENT STRATEGIES In addition to the fundamental investment restrictions described below under Investment Restrictions, and the principal investment policies described in the Funds Prospectus, each Fund is subject to the following investment strategies, which are considered non-fundamental and may be changed by the Board of Trustees without shareholder approval. Not every Fund will invest in all of the types of securities and financial instruments that are listed. -4- Equity Securities The market price of securities owned by a Fund may go up or down, sometimes rapidly or unpredictably. Securities may decline in value due to factors affecting securities markets generally or particular industries represented in the securities markets. The value of a security may decline due to general market conditions not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates, or adverse investor sentiment generally. They may also decline due to factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. The value of a security may also decline for a number of reasons that directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers goods or services. Equity securities generally have greater price volatility than fixed income securities, and the Funds are particularly sensitive to these market risks. Depositary Receipts The Funds may invest in American Depositary Receipts (ADRs). For many foreign securities, U.S. Dollar -denominated ADRs, which are traded in the United States on exchanges or OTC, are issued by domestic banks. ADRs represent the right to receive securities of foreign issuers deposited in a domestic bank or a correspondent bank. ADRs do not eliminate all the risk inherent in investing in the securities of foreign issuers. However, by investing in ADRs rather than directly in foreign issuers stock, the Funds can avoid currency risks during the settlement period for either purchase or sales. In general, there is a large, liquid market in the United States for many ADRs. The information available for ADRs is subject to the accounting, auditing and financial reporting standards of the domestic market or exchange on which they are traded, which standards are more uniform and more exacting than those to which many foreign issuers may be subject. Certain ADRs, typically those denominated as unsponsored, require the holders thereof to bear most of the costs of such facilities, while issuers of sponsored facilities normally pay more of the costs thereof. The depository of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited securities or to pass through the voting rights to facility holders with respect to the deposited securities, whereas the depository of a sponsored facility typically distributes shareholder communications and passes through the voting rights. The Funds may invest in both sponsored and unsponsored ADRs. Unsponsored ADRs programs are organized independently and without the cooperation of the issuer of the underlying securities. As result, available information concerning the issuers may not be as current for sponsored ADRs, and the prices of unsponsored depository receipts may be more volatile than if such instruments were sponsored by the issuer. A Fund may also invest in Global Depositary Receipts (GDRs). GDRs are receipts for shares in a foreign-based corporation traded in capital markets around the world. While ADRs permit foreign corporations to offer shares to American citizens, GDRs allow companies in Europe, Asia, the United States and Latin American to offer shares in many markets around the world. Foreign Securities Risk The Funds will invest primarily in foreign securities of Emerging Markets companies. Investing in foreign securities typically involves more risks than investing in U.S. securities.
